DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed on 7-22-21 has been entered.  Claims 1, 3-5, 9-12, 14-16 and 19-23 have been amended.  Claims 13 and 17-18 have been canceled.  Claims 1-12, 14-16 and 19-23 are pending.
It is noted that claims 19-22 have been amended to depend from non-elected claim 23.  Thus, claims 19-23 will NOT be considered.
Claims 1-12, 14-16 and 19-23 are pending.  Claims 1-12 and 14-16 are under consideration.

Claim Objections
Claim 1 is objected to because of the following informalities:  The phrase “a first nuclear location signal” in line 5 appears to be a “nuclear localization signal” because line 7 of claim 1 recites “the first nuclear localization signal”.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  The phrase “the first nuclear localization sign” in line 15 appears to be a typographical error.  The term “sign” should be “signal”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5 and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Applicant’s amendment filed on 7-22-21 necessitates this new ground of rejection.
The phrase “selected from the group consisting of (a) a FK-binding protein (FKBP)-rapamycin-associated protein (FRKP)…; (b) VP16; (c) p53 activation domain, or (d) E2F1 activation domain” in lines 2-5 of claim 5 is vague and renders the claim indefinite.  It is unclear whether the (d) E2F1 activation domain is intended to be in the group for selection or not.  Changing the phrase “selected from the group consisting of (a) a FK-binding protein (FKBP)-rapamycin-associated protein (FRKP)…; (b) VP16; (c) p53 activation domain, or (d) E2F1 activation domain” to the phrase “selected from the group consisting of (a) a FK-binding protein (FKBP)-rapamycin-associated protein (FRKP)…; (b) VP16; (c) p53 activation domain, and (d) E2F1 activation domain” would be remedial.
The phrase “wherein said linker is furin-2a (F2A) self-cleavage peptide sequence” in lines 3-4 of claim 11 is vague and renders the claim indefinite.  It is apparent that the linker is part of the AAV genomic sequence and it is a DNA sequence.  For example, the linker can be an IRES sequence or a second inducible promoter.  However, the F2A self-cleaving peptide sequence is an amino acid sequence.  It is unclear how the peptide 
Claim 1 recites the limitation "said DNA binding domain" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.  Item (i) of claim 1 recites “activation domain” but NOT “DNA binding domain”, therefore, there is no antecedent bases for the phrase “said DNA binding domain”.  Applicant’s amendment filed on 7-22-21 necessitates this new ground of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1-12 and 14-16 remain rejected under 35 U.S.C. 103 as being unpatentable over Auricchio et al., 2002 (Molecular Therapy, Vol. 6, No. 2, p. 238-242, IDS) in view of Wilson et al., 2013 (WO2013/049493 A1, IDS) and Clackson et al., 2003 (US Patent No. 6,506,379 B1, IDS) and is repeated for the reasons set forth in the preceding Official Action mailed on 1-22-21.  Applicant's arguments filed 7-22-21 have been fully considered but they are not persuasive.
Applicant argues that Auricchio does not disclose a first FKBP subunit gene and a second FKBP subunit gene have coding sequence that are no more than about 85% or 60-80% identical to each other.  Nor does Auricchio disclose the use of two nuclear localization sites in the same AAV which are at least about 15% divergent from each other.  Wilson or Clackson does not cure the deficiencies.  Further, Auricchio does not disclose the limitations of claims 9, 11-12 and 15.  Both Wilson and Clackson lack other critical features of the claimed invention.  Even if one were to improperly “pick and choose” elements of Wilson and Clackson, one would not arrive at the present invention (Remarks, p. 8-9).  This is not found persuasive because of the reasons set forth in the preceding Official Action and the following reasons.
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to prepare the AAV vector having at least one immunoglobulin gene, such as an immunoglobulin gene encoding a full antibody, operably linked to expression control sequence because Wilson teaches a composition comprising (a) an AAV vector containing a nucleic acid molecule comprising a nucleic acid sequence encoding a therapeutic product linked to a promoter that controls transcription and a sequence of at least 30 
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use a first FKBP subunit gene and a second FKBP subunit gene have coding sequences that are no more than about 85% or 60%-80% identical to each other because Clackson teaches a construct 5’ hCMV-E-N-FRB-p65-IRES-E-N-ZFHD1-FKBP-FKBP-FKBP 3’, which contains 3 FKBP domains, and FKBP chimeric proteins can contain one or more copies of one or more different ligand binding domains and one or more copies of one or more action domains, and an FKBP chimera may contain 2, 3, or 4 FKBP domains.  Auricchio teaches AAV-CMV-TF1Nc AAV vector that is hCMV-intron-N-FRAP-p65-IRES-N-ZFHD-3X FKBP-hGH 3’UTR, which also contains 3 FKBP domains.  It would be obvious for one of ordinary skill in the art to use coding sequences encoding different combination of FKBP domains, including different FKBP subunit genes having coding sequences that are no more than about 85% or 60%-80% identical to each other, in the rAAV vector taught by Auricchio so as to optimize the binding activity of the FKBP fusion protein with reasonable expectation of success.  Since Clackson teaches chimeric proteins can be expressed in a cell-specific or tissue-specific manner by operably liking the one or more of the DNA 
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use an IRES of viral origin as a linker linking first and second immunoglobulin coding sequences because Auricchio teaches an AAV vector that is hCMV-intron-N-FRAP-p65-IRES-N-ZFHD-3X FKBP-hGH 3’UTR and Clackson teaches a construct 5’ hCMV-E-N-FRB-p65-IRES-E-N-ZFHD1-FKBP-FKBP-FKBP 3’.  Both of these vector use IRES to provide expression of two different coding sequences in a single expression vector.  It would be obvious for one of ordinary skill in the art to use an IRES of viral origin as a linker linking first and second immunoglobulin coding sequences when two immunoglobulin coding sequences are used in the AAV vector with reasonable expectation of success.  Further, since both Auricchio and Clackson teach using two nuclear localization signal coding sequences (N) in the bicistronic AAV vector, it would be obvious for one of ordinary skill in the art to use the nuclear localization signal encode different amino acid sequences or the coding sequences are at least about 15% divergent so as to optimize the function of nuclear localization signal to target the expressed product to the nucleus with reasonable expectation of success.  Thus, the claims remain rejected under 35 U.S.C. 103.

Conclusion
No claim is allowed.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHIN LIN CHEN whose telephone number is (571)272-0726.  The examiner can normally be reached from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/SHIN LIN CHEN/Primary Examiner, Art Unit 1632